Citation Nr: 1627358	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  10-22 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a respiratory disorder.

2. Entitlement to service connection for diabetes mellitus.

3. Entitlement to a compensable rating for bilateral hearing loss prior to December 9, 2015, and to a rating in excess of 60 percent as of December 9, 2015.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This appeal was before the Board in April 2015, when the Board reopened a claim for service connection for a respiratory disorder, and remanded whether new and material evidence had been submitted to reopen a claim for service connection for diabetes mellitus and entitlement to a higher rating for bilateral hearing loss.  Based on current review of the record, the Board finds that new and material evidence was submitted within a year of the November 2007 decision.  As such, the Board considers both claims for service connection on a de novo basis.

In a December 2015 decision, the RO granted a 60 percent disability rating for bilateral hearing loss, but only effective December 9, 2015.  As the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, the claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the issue remains in appellate status and has been characterized as shown on the first page of this decision.


FINDINGS OF FACT

1. The Veteran's current respiratory disorder was not manifested in service and is not shown to be related to service.

2. The Veteran has not been diagnosed as having diabetes mellitus.

3. Prior to December 9, 2015, the Veteran's service-connected bilateral hearing loss was not been manifested by hearing acuity worse than Level III in either ear (pursuant to 38 C.F.R. § 4.85).

4. As of December 9, 2015, the Veteran's service-connected bilateral hearing loss has not been manifested by hearing acuity worse than Level XI in his right ear and Level VII in his right ear.


CONCLUSIONS OF LAW

1. Service connection for a respiratory disorder is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2. Service connection for diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3. Prior to December 9, 2015, the criteria for a compensable rating for bilateral hearing loss were not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.85, Diagnostic Code (DC) 6100 (2015).

4. As of December 9, 2015, the criteria for a disability rating in excess of 60 percent for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.85, DC 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Asist

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The notice requirements have been met with regard to these claims.  August 2007 and February 2008 letters notified the Veteran of the information needed to substantiate and complete his claims of service connection and for an increased disability rating, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  He was also provided notice as to how VA assigns disability ratings and effective dates.  As the RO issued these notification letters prior to the adjudication of these issue, the notice was timely.  The VCAA requires notice of the type of evidence needed to substantiate an increased rating claim, namely evidence demonstrating a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The February 2008 letter complied with these notice requirements.

Regarding the duty to assist, the Veteran's service treatment records, private treatment records, and Social Security Administration (SSA) records have been secured.  Neither the Veteran nor the representative identified any additional records that could be used to support these claims.

The Veteran was provided several VA examinations in connection with his claims for service connection for a respiratory disorder and for a higher rating for bilateral hearing loss.  The Board finds the examination reports contains adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  The Board finds that the November 2015 and December 2015 examinations substantially complied with the remand request.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was not afforded a VA examination for his claim for service connection for diabetes mellitus.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to these claims, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d)  and 38 C.F.R. § 3.159(c)(4).

The Board concludes an examination and opinion with respect to the Veteran's claim for entitlement to service connection for diabetes mellitus is not needed because it was not shown that he had this condition during the pendency of his claim.  As there was no indication of a disability related to service, an examination is not warranted.

No additional pertinent evidence has been identified by the Veteran or appellant as relevant to the issues adjudicated herein.  The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met.  The Veteran and the appellant are not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Service Connection

Service connection will be granted if it is shown that the Veteran has a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disabilities diagnosed after separation will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2015).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt in resolving each such issue shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claims.

Respiratory Disorder

The Veteran's medical records show that he has diagnoses of chronic bronchitis and wheezing.  A current disability is therefore established.  To establish service connection, the evidence must still show that the disability is related to service, or any incident of service.

The Veteran's STRs reflect that he was treated in October 1966 for viral pneumonia.

At a November 2015 VA examination, the Veteran stated he had chronic breathing problems, including shortness of breath, fatigue, cough, and mucus production.  He reported his symptoms began in 2005.  He stated he had a history of cigarette smoking for three years but stopped in 1965.  He reported he was treated and hospitalized for pneumonia in service for one week, and that he had recovered.  He denied a history of asthma or allergies, but did state he had sinus problems and that his wheezing began in 1969.  He described shortness of breath with activity and chronic nasal congestion.  The examiner noted the Veteran was diagnosed with a wheezing in 2005 and chronic bronchitis in 2014.

The examiner opined that the Veteran's respiratory disorder was less likely than not (less than 50 percent probability) incurred in or caused by his claimed in-service injury, event, or illness.  The examiner noted the Veteran was treated for pneumonia in 1966, and after four follow-up visits, there were no additional reported complaints of coughing, wheezing, or treatment for lower respiratory tract symptoms.  Pulmonary function tests (PFTs) from November 2015 showed moderate restrictive physiology.  The examiner noted that chronic bronchitis would have findings of obstruction on PFTs, not restriction.

The Board finds that the evidence of record does not support a finding of service connection for a respiratory disorder.

The Board finds the VA examiner's opinion to be the most probative evidence of record regarding the relationship between the Veteran's current respiratory disorder and service.  The examiner expressed familiarity with the record and provided a clear explanation of rationale.  The examiner outlined the Veteran's medical history and found it less likely than not that the Veteran's respiratory disorder was related to service.  The opinion is fully articulated with clear conclusions based on an accurate factual foundation and supported by sound reasoning.  The Board finds no reason to question the provider's expertise or the rationale given.

The Board has also considered the statements from the Veteran attributing his respiratory disorder to service, to include his treatment for pneumonia.  However, the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to provide a diagnosis or a competent opinion as to medical causation.  The question of causation involves a complex medical question, and the Veteran does not have the medical expertise to provide such an opinion.  Therefore, he is not competent to provide an opinion as to the etiology of any current respiratory disorder.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a respiratory disorder.  Accordingly, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diabetes Mellitus

The Veteran contends he has diabetes mellitus due to service, to include due to exposure to herbicides.

Certain diseases (including Type-II diabetes mellitus) may be service connected on a presumptive basis as due to herbicide (Agent Orange) exposure in service if manifested in a Veteran who served in the Republic of Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

The Veteran's service personnel records reflect that he served in the Republic of Vietnam from June 1966 to July 1967.  The RO previously conceded his exposure to herbicides due to his Vietnam service.

The Veteran's STRs do not indicate any diabetes mellitus.  His post-service medical records also do not indicate he has a diagnosis of diabetes mellitus.  Rather, his most recent VA medical records specifically note that he does not have diabetes.  See November 2015 VAMRs.

In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  The Veteran has not submitted any medical evidence that shows he has diagnosed diabetes mellitus.

Here, because there is no diagnosis of diabetes mellitus, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  There is no period in appellate status during which the Veteran had diabetes mellitus.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for Bilateral Hearing Loss

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

Disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Ratings for hearing loss are determined by considering the puretone threshold average and speech discrimination percentage scores.  38 C.F.R. § 4.85(b), Table VI.  The Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average, which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.

Where there is an exceptional pattern of hearing impairment (defined in 38 C.F.R. § 4.86) the Levels of hearing acuity may be determined based on puretone thresholds alone (under Table VIA).

The Veteran underwent a VA audiological examination in February 2008.  The examination revealed audiometry results as follows:

HERTZ
1,000
2,000
3,000
4,000
RIGHT
25
40
85
105
LEFT
15
45
75
95

Speech recognition testing using the Maryland CNC test revealed speech recognition ability of 88 percent in the right ear and 88 percent in the left ear.  The Board notes the results provided do not result in a compensable evaluation considering the Roman Numeral designations of III bilaterally.

The Veteran underwent a new VA audiological examination in December 2015.  The Veteran reported that it was hard to hear things, and that he had difficulty in theaters, movies, and church.  The examination revealed audiometry results as follows:


HERTZ
1,000
2,000
3,000
4,000
RIGHT
30
90
105+
105+
LEFT
20
50
90
105+

Speech recognition testing using the Maryland CNC test revealed speech recognition ability of 26 percent in the right ear and 66 percent in the left ear.  The Board notes the results provided result in 60 percent evaluation.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss more nearly approximates the criteria for a compensable rating prior to December 9, 2015, and to a rating in excess of 60 percent as of December 9, 2015.  On February 2008 VA examination, the Veteran's right ear hearing loss was manifested by Level III hearing acuity, and his left ear hearing loss was manifested by Level III hearing acuity.  On December 2015 VA evaluation, the Veteran's right ear hearing loss was manifested by Level XI hearing acuity, and his left ear hearing loss was manifested by Level VII hearing acuity.  The application of those designations to Table VII results in a noncompensable rating prior to December 9, 2015, and to a 60 percent rating since December 9, 2015.  There is no other medical evidence that provides a basis for rating the Veteran's bilateral hearing loss.  There is, therefore, no medical evidence to support a higher rating for any period of time under consideration.  For those reasons, the Board finds that the Veteran's claim for a higher disability rating for bilateral hearing loss is not warranted, and finds that further staged ratings are not appropriate.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.

The Board has considered whether referral for extraschedular consideration is warranted for the Veteran's bilateral hearing loss under 38 C.F.R. § 3.321(b).  The RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Thun v. Peake, 22 Vet. App. 111 (2008).  

If the RO or the Board finds that the schedular rating does not contemplate the Veteran's level of disability and symptomatology, then the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111 (2008).  If that is the case, then the RO or Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  Comparing the Veteran's bilateral hearing loss symptomatology to the applicable criteria, the Board finds that the degree of disability shown is encompassed by the rating schedule.  The Veteran's bilateral hearing loss results in difficulty hearing, especially in theaters, movies, and church.  The record, thus, contains documentation of the functional effect of the hearing loss; the Board finds that these effects do not reflect symptoms not contemplated by the schedule.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  He is not shown to have been hospitalized for any episodes related to bilateral hearing loss.  The symptomatology is contemplated by the rating criteria and does not present an exceptional disability picture.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration of the bilateral hearing loss is not warranted.  38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Service connection for a respiratory disorder is denied.

Service connection for diabetes mellitus is denied.

Entitlement to a compensable rating for bilateral hearing loss prior to December 9, 2015 is denied.

Entitlement to a rating in excess of 60 percent since December 9, 2015, is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


